Exhibit 10.5

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), is entered into as of the
Grant Date (as defined below), by and between Grantee (as defined below) and
Bonanza Creek Energy, Inc., a Delaware corporation (the “Company”).

WHEREAS, the Company maintains the Bonanza Creek Energy, Inc. 2011 Long Term
Incentive Plan, as such may be amended or modified from time to time (the
“Plan”), which is incorporated into and forms a part of this Agreement, and
Grantee has been selected by the board of directors of the Company (the “Board”)
or the compensation committee of the Board (the “Committee”) to receive a
Restricted Stock Award (the “Award”) under the Plan as set forth in this
Agreement;

NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:

1. Definitions.  The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:

(a) “Cause” shall mean any of the following: (i) Grantee has failed or refused
to substantially perform Grantee’s Board duties, responsibilities, or
authorities (other than any such refusal or failure resulting from Grantee’s
becoming Disabled); (ii) any commission by or indictment of Grantee of a felony
or other crime of moral turpitude; (iii) Grantee has engaged in material
misconduct in the course and scope of Grantee’s Board Service with the Company,
including, but not limited to, gross incompetence, disloyalty, disorderly
conduct, harassment of employees or third parties, chronic abuse of alcohol or
unprescribed controlled substances, improper disclosure of confidential
information, chronic and unexcused failure to attend Board or committee
meetings, improper appropriation of a corporate opportunity or any other
material violation of the Company’s rules or codes of conduct or any fiduciary
duty owed to the Company or its Affiliates, or any applicable law or regulation
to which the Company or its Affiliates are subject; (iv) Grantee has committed
any act of fraud, embezzlement, theft, dishonesty, misrepresentation or
falsification of records; or (v) Grantee has engaged in any act or omission that
is likely to materially damage the Company’s business, including, without
limitation, damages to the Company’s reputation.

(b) “Covered Shares” means shares of the Company’s Common Stock granted under
this Agreement and subject to the terms of this Agreement and the Plan.  The
number of “Covered Shares” granted to you under this Agreement is the number of
shares of the Company’s Common Stock specified in correspondence that you
received from the Company on or about [Date].

(c) “Date of Termination” means the date on which Grantee’s Service with the
Company or an Affiliate terminates for any reason.





1

--------------------------------------------------------------------------------

 



(d) “Designated Beneficiary” means the beneficiary or beneficiaries designated
by Grantee in a writing filed with the Company in the form attached hereto as
Exhibit A.

(e) “Disabled” as it relates to Grantee shall mean when (i) Grantee receives
disability benefits under social security, or (ii) the Company, upon the written
report of a qualified physician designated by the Company’s insurers, shall have
determined (after a complete physical examination of Grantee at any time after
Grantee has been absent from the Board for 90 or more consecutive calendar days)
that Grantee has become physically and/or mentally incapable of performing
Grantee’s Board duties with or without reasonable accommodation due to injury,
illness, or other incapacity (physical or mental).

(f) “Grantee” means you, director of the Company specified in correspondence
that you received from the Company on or about [Date].

(g) “Grant Date” means [Date].

(h) “Installment” means a portion of Covered Shares.

Capitalized terms used herein without definition have the meanings ascribed to
such terms in the Plan.  Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.

2. Award.  Grantee is hereby granted the number of Covered Shares specified in
the correspondence Grantee received from the Company on or about the Grant Date.

3. Delivery of Covered Shares.  Covered Shares shall be registered in book entry
form with the Company’s transfer agent.    During the applicable Restricted
Period, Covered Shares may carry the following legend or any other legend the
Board or the Committee (if so authorized) deems applicable:

“TheSE securities are subject to the VESTING RESTRICTIONS and other provisions
of the Bonanza creek Energy, Inc. 2011 Long Term IncentivE Plan, AS SUCH PLAN
MAy be amended or modified, AND THE Restricted Stock Agreement between Bonanza
Creek Energy, Inc. and THE HOLDER OF THESE SECURITIES.”

4. Restricted Period.  The “Restricted Period” for each Installment of Covered
Shares shall begin on the Grant Date and end on the date scheduled below
applicable to such Installment: 

INSTALLMENT

  

  

RESTRICTED PERIOD WILL END ON:

All of the Covered Shares

 

 

The day prior to the Company’s [Year] Annual Meeting of Stockholders

 

Covered Shares may not be sold, assigned, transferred, pledged or otherwise
encumbered prior to the expiration of the Restricted Period applicable to such
Installment of Covered Shares.





2

--------------------------------------------------------------------------------

 



5. Transfer and Forfeiture of Shares.  Except as set forth below, Grantee shall
forfeit any Installment of Covered Shares for which the Restricted Period has
not expired as of a Date of Termination.    If a Date of Termination does not
occur during a Restricted Period with respect to an Installment of the Covered
Shares, then, at the end of the Restricted Period that is applicable for such
Installment, Grantee shall become vested in those Covered Shares, and such
Installment shall be transferred to Grantee free of all restrictions otherwise
imposed by this Agreement.

Notwithstanding the foregoing, all Installments of Covered Shares shall become
immediately vested, and such Installment shall be transferred to Grantee free of
all restrictions otherwise imposed by this Agreement, upon:

(i) the termination of Grantee’s Service on the Board as a result of not being
nominated for reelection by the Board;

(ii) the termination of Grantee’s Service on the Board because Grantee, although
nominated for reelection by the Board, is not reelected by the Company’s
stockholders;

(iii) the termination of Grantee’s Service on the Board because of (i) Grantee’s
resignation at the request of the Nominating and Corporate Governance Committee
of the Board (or any successor committee), or (ii) Grantee’s removal by action
of the stockholders or by the Board, in each case other than for Cause;

(iv) the termination of Grantee’s Service on the Board because of death or
because Grantee becomes Disabled; or

(v) the occurrence of a Change in Control.

6. Withholding.  Grantee hereby acknowledges that there is no current statutory
withholding obligation in respect of remuneration received in regards to Service
as a non-employee member of the Board, and that accordingly, Grantee will not be
permitted to tender Stock or surrender Covered Shares to the Company in order to
satisfy any tax consequences, and instead will need to make arrangements
separate from the Company for purposes of satisfying any and all taxes that may
be due as a result of the grant or vesting of the Covered Shares.  In the event
that the grant and vesting of shares of Stock under this Agreement become
subject to withholding, then Grantee shall be required to make arrangements
satisfactory to the Company to satisfy any all such applicable taxes.  In such
event, at the election of Grantee, and subject to such rules and limitations as
may be established by the Board from time to time, such withholding obligations
may be satisfied through the surrender of shares of Stock (a) which Grantee
already owns, or (b) to which Grantee is otherwise entitled under the Plan;
provided, however, that shares described in this clause (b) may be used to
satisfy not more than the Company’s minimum statutory withholding obligation
(based on minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes, that are applicable to such taxable income). 

7. Dividends.  Grantee shall not be prevented from receiving dividends and
distributions paid on the Covered Shares merely because those shares are subject
to the restrictions imposed by this Agreement and the Plan; provided, however
that no dividends or distributions shall be





3

--------------------------------------------------------------------------------

 

payable to or for the benefit of Grantee with respect to record dates for such
dividends or distributions for any Covered Shares occurring on or after the
date, if any, on which Grantee has forfeited those shares.

8. Voting.  Grantee shall not be prevented from voting the Covered Shares merely
because those shares are subject to the restrictions imposed by this Agreement
and the Plan; provided, however, that Grantee shall not be entitled to vote
Covered Shares with respect to record dates for any Covered Shares occurring on
or after the date, if any, on which Grantee has forfeited those shares.

9. Heirs and Successors.  This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.  If any rights of
Grantee or benefits distributable to Grantee under this Agreement have not been
exercised or distributed, respectively, at the time of Grantee’s death, such
rights shall be exercisable by the Designated Beneficiary, and such benefits
shall be distributed to the Designated Beneficiary, in accordance with the
provisions of this Agreement and the Plan.  If a deceased Grantee fails to
designate a beneficiary, or if the Designated Beneficiary does not survive
Grantee, any rights that would have been exercisable by Grantee and any benefits
distributable to Grantee shall be exercised by or distributed to the legal
representative of the estate of Grantee.  If a deceased Grantee designates a
beneficiary and the Designated Beneficiary survives Grantee but dies before the
Designated Beneficiary’s exercise of all rights under this Agreement or before
the complete distribution of benefits to the Designated Beneficiary under this
Agreement, then any rights that would have been exercisable by the Designated
Beneficiary shall be exercised by the legal representative of the estate of the
Designated Beneficiary, and any benefits distributable to the Designated
Beneficiary shall be distributed to the legal representative of the estate of
the Designated Beneficiary.

10. Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Board, and the Board
shall have all powers with respect to this Agreement as it has with respect to
the Plan.  Any interpretation of the Agreement by the Board and any decision
made by it with respect to the Agreement is final and binding on all persons.

11. Plan Governs.  Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by Grantee from the office of the Secretary of the
Company; and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Board from time to time pursuant to the Plan.

12. Fractional Shares.  In lieu of issuing a fraction of a share of Stock
resulting from an adjustment of the Award pursuant to Section 17.4 of the Plan
or otherwise, the Company will be entitled to pay to Grantee an amount equal to
the fair market value of such fractional share.

13. No Right to Continued Board Service.  The Award will not confer on Grantee
any right with respect to continuance of service on the Board or to the Company
or its Subsidiaries





4

--------------------------------------------------------------------------------

 

generally, nor will it interfere in any way with any right the Company would
otherwise have to terminate or modify the terms of such Grantee’s Service at any
time.

14. Notices.  Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail.  Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt.  Notices shall be
directed, if to Grantee, at Grantee’s address indicated by the Company’s
records, or if to the Company, at the Company’s principal executive office.

15. Amendment.  This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of Grantee and
the Company without the consent of any other person.

16. Section 83(b) Election.  Grantee may, within 30 days of the Grant Date, file
an election under section 83(b) of the Code with the Internal Revenue Service
with respect to the Covered Shares (a “Section 83(b) Election”).  Within five
business days of filing a Section 83(b) Election, Grantee shall provide a copy
of such completed election form to the Company at the following address: 410
17th Street, Suite 1400, Denver, CO 80202, Attention: General Counsel.  Grantee
acknowledges that any Section 83(b) Election is Grantee’s sole responsibility,
and additionally acknowledges that the Company has hereby advised Grantee to
consult with a financial or tax advisor of Grantee’s own choosing with regard to
the federal and state tax considerations resulting from the Award and/or the
effect of filing a Section 83(b) Election.  The Company is unable to give
Grantee any advice or counseling with respect to federal and state tax matters.

17. Electronic Acceptance.  By logging into and accepting this Agreement through
Grantee’s Solium Capital account, Grantee (a) understands, represents,
acknowledges and agrees to be bound by this Agreement as if Grantee had manually
signed this Agreement and (b) agrees that Solium Capital Inc. or its designee
shall retain custody of the Covered Shares until such time as they have vested
and all withholding obligations have been satisfied.  In the event that Grantee
does not accept this Agreement through the Solium Capital Shareworks system
within 90 days of the Grant Date, the Company shall have the option, but not the
obligation, to cancel and revoke the award of Covered Shares represented by this
Agreement and any such award shall be forfeited by Grantee without any further
consideration.



5

--------------------------------------------------------------------------------